Exhibit 10.1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

EXCLUSIVE

LICENSE AGREEMENT

Between

THE REGENTS OF THE

UNIVERSITY OF CALIFORNIA

And

MEDIVATION, INC.

and

MEDIVATION PROSTATE THERAPEUTICS, INC.

“[ * ]”

(UC Case No. [ * ])

and

“[ * ]”

(UC Case No. [ * ])

 

1.



--------------------------------------------------------------------------------

LICENSE AGREEMENT

TABLE OF CONTENTS

 

ARTICLE    PAGE NUMBER   RECITALS      3   

1.

  DEFINITIONS      4   

2.

  GRANT      6   

3.

  SUBLICENSES      6   

4.

  FEES      7   

5.

  ROYALTIES      8   

6.

  DILIGENCE      9   

7.

  PATENT FILING, PROSECUTION AND MAINTENANCE      10   

8.

  PATENT INFRINGEMENT      11   

9.

  PROGRESS AND ROYALTY REPORTS      12   

10.

  BOOKS AND RECORDS      12   

11.

  LIFE OF THE AGREEMENT      12   

12.

  TERMINATION BY THE REGENTS      13   

13.

  TERMINATION BY LICENSEE      13   

14.

  DISPOSITION OF LICENSED PRODUCTS ON HAND UPON TERMINATION      13   

15.

  PATENT MARKING      14   

16.

  USE OF NAMES AND TRADEMARKS      14   

17.

  LIMITED WARRANTY      14   

18.

  INDEMNIFICATION      15   

19.

  NOTICES      16   

20.

  ASSIGNABILITY      17   

21.

  LATE PAYMENTS      17   

22.

  WAIVER      17   

23.

  FAILURE TO PERFORM      17   

24.

  GOVERNING LAW      17   

25.

  GOVERNMENT APPROVAL OR REGISTRATION      17   

26.

  EXPORT CONTROL LAWS      17   

27.

  PREFERENCE FOR UNITED STATES INDUSTRY      17   

28.

  FORCE MAJEURE      18   

29.

  CONFIDENTIALITY      18   

30.

  HHMI THIRD-PARTY BENEFICIARY STATUS      19   

31.

  MISCELLANEOUS      19    APPENDIX A      21   

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2.



--------------------------------------------------------------------------------

EXCLUSIVE LICENSE AGREEMENT

This Agreement is made and is effective this 12th day of August 2005, (the
“Effective Date”) between THE REGENTS OF THE UNIVERSITY OF CALIFORNIA (“The
Regents”), a California corporation having its corporate offices located at 1111
Franklin Street, Oakland, California 94607-5200, acting through its offices
located at 10920 Wilshire Blvd, Suite 1200, Los Angeles, California 90024-1406,
and MEDIVATION, INC. (“Medivation”), a Delaware corporation, and MEDIVATION
PROSTATE THERAPEUTICS, INC. (“MPT”) (Medivation and MPT together “Licensee”), a
Delaware corporation and wholly-owned subsidiary of Medivation, each having a
principal place of business at 501 Second Street, Suite 211, San Francisco, CA
94107.

RECITALS

WHEREAS, certain inventions (the “Inventions”), generally characterized as “[ *
]” (UC Case No. [ * ]) and “[ * ]” (UC Case No. [ * ]), was made in the course
of research at the University of California, Los Angeles by [ * ], employee(s)
of The Regents, and [ * ], an employee of the Howard Hughes Medical Institute
(“HHMI”) and member of the faculty of the University of California, Los Angeles,
and is claimed in Regents’ Patent Rights as defined below;

WHEREAS, each of [ * ], as employees of The Regents, is obligated to assign
their right, title and interest in and to the Invention to The Regents;

WHEREAS, HHMI assigned its rights in the Invention to The Regents under the
terms of the interinstitutional agreement with HHMI having UC Control
No. 1986-18-0017 (“HHMI Interinstitutional Agreement”), and accordingly, The
Regents has the authority to license the entire interest in the Invention and
any patent rights claiming it;

WHEREAS, under the terms of the HHMI Interinstitutional Agreement, HHMI has
reserved nonexclusive, paid-up, royalty-free, irrevocable licenses, with no
right to sublicense others, to make and use the Invention for research purposes;

WHEREAS, the Invention was developed with United States Government funds, and
The Regents has elected title thereto and granted a royalty-free nonexclusive
license to the United States Government on August 10, 2005, as required under 35
U.S.C. §201-212;

WHEREAS, Licensee and The Regents entered into a secrecy agreement effective [ *
] and expiring on [ * ] (“Secrecy Agreement”) to allow Licensee to evaluate its
interest in the Inventions and, as a result of its evaluation, Licensee wishes
to obtain certain rights from The Regents;

WHEREAS, Medivation and The Regents entered into a Letter Agreement effective [
* ] in which The Regents agreed to negotiate exclusively with Medivation for a
license to certain rights in the Inventions;

WHEREAS, Licensee is a “small business concern” as defined in 15 U.S.C. §632;
and

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

3.



--------------------------------------------------------------------------------

WHEREAS, The Regents wishes that Regents’ Patent Rights be developed and
utilized to the fullest extent so that the benefits can be enjoyed by the
general public.

The parties agree as follows:

1. DEFINITIONS

 

1.1 “Regents’ Patent Rights” means The Regents interest in the claims of the
United States patents and patent applications, corresponding foreign patents and
patent applications (requested under Paragraph 7.3 herein), and any reissues,
extensions, substitutions, continuations, divisions, and continuation-in-part
applications (but only those claims in the continuation-in-part applications
that are entirely supported in the specification and entitled to the priority
date of the parent application) based on the patent applications listed in
Appendix A (UC Case Nos. [ * ] and [ * ]).

 

1.2 “Licensed Product” means any article, composition, apparatus, substance,
chemical, or any other material covered by the claims of Regents’ Patent Rights
or whose manufacture, use or sale would constitute an infringement of any claim
within Regents’ Patent Rights, or any service, article, composition, apparatus,
chemical, substance, or any other material made, used, or sold by or utilizing
or practicing a Licensed Method. This definition of Licensed Product also
includes a service either used by Licensee, an Affiliate, or sublicensee or
provided by Licensee, an Affiliate or sublicensee to its customers when such
service requires the use of Licensed Product or performance of Licensed Method.
Additionally, for the avoidance of doubt, if such product is a component of a
larger unit such as a kit, composition of matter or combination, such kit,
composition of matter or combination is deemed to be the Licensed Product for
purposes of this definition.

 

1.3 “Licensed Method” means any process or method which is covered by the claims
of Regents’ Patent Rights or whose use or practice would constitute an
infringement of any claim within Regents’ Patent Rights.

 

1.4 The “Field of Use” means the treatment or prevention of disease using the
compositions of matter with the chemical structures identified in Regents’
Patent Rights; provided, however, that The Regents will retain the right to
provide such compounds included within the subject technology to third parties
for [ * ].

 

1.5 “Affiliate” means any corporation or other business entity in which Licensee
owns or controls, directly or indirectly, at least 50% of the outstanding stock
or other voting rights entitled to elect directors. In any country where the
local law does not permit foreign equity participation of at least 50%, then
“Affiliate” means any company in which Licensee owns or controls, directly or
indirectly, the maximum percentage of outstanding stock or voting rights that is
permitted by local law.

 

1.6 “First Commercial Sale” means the first sale of any Licensed Product by
Licensee or any Affiliate or Sublicensee, following approval of its marketing by
the appropriate governmental agency for the country in which the sale is to be
made. When governmental approval is not required. “First Commercial Sale” means
the first sale in that country.

 

1.7 “Final Sale” means any sale, transfer, lease, exchange or other disposition
or provision of a Licensed Product and/or a Licensed Method to a Customer. A
Final Sale shall be deemed to have occurred upon the earliest to occur of the
following (as applicable): (a) the transfer of title to such Licensed Product
and/or Licensed Method to a Customer, (b) the shipment of such Licensed Product
to a Customer, (c) the provision of a Licensed Method to a Customer, (d) the
provision of an invoice for such Licensed Product or Licensed Method to a
Customer, or (e) payment by the Customer for Licensed Products or Licensed
Methods.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

4.



--------------------------------------------------------------------------------

1.8 “Net Sales” means the total of the gross amount invoiced or otherwise
charged (whether consisting of cash or any other forms of consideration) for the
Final Sale of Licensed Products or Licensed Methods by Licensee, or by any
Affiliate, Joint Venture or Sublicensee to Customers, less the following
deductions (to the extent included in and not already deducted from the gross
amount invoiced or otherwise charged) to the extent reasonable and customary:
cash, trade or quantity discounts actually granted to Customers; sales, use,
tariff, import/export duties or other excise taxes imposed on particular sales
(excepting value added taxes or income taxes); transportation charges, including
insurance to the extent actually paid by the Customer; and allowances or credits
to Customers because of rejections or returns. Where Licensee or any Affiliate,
Joint Venture or Sublicensee is the Customer, then Net Sales shall be based on
the gross amount normally invoiced or otherwise charged to other Customers in an
arms length transaction for such Licensed Products or Licensed Methods. For the
avoidance of doubt, if Licensee or any Affiliate, Joint Venture or Sublicensee
supplies (directly or indirectly) a product that constitutes a Licensed Product
to any Affiliate, Joint Venture or Sublicensee and such Affiliate, Joint Venture
or Sublicensee includes such product in another product, then Net Sales shall be
based on the total gross amount invoiced or otherwise charged for such other
product in its entirety.

 

1.9 “Sublicensee” means any third party sublicensed by Licensee to make, have
made, use, sell, offer for sale or import any Licensed Product or to practice
any Licensed Method.

 

1.10 “Sublicensing Income” means income received by Licensee under or on account
of Sublicenses. Sublicensing Income includes income received including but not
limited to license issue fees, milestone payments, and the like but specifically
excludes royalties on the sale or distribution of Licensed Products or the
practice of Licensed Methods. If Licensee accepts noncash consideration from its
sublicensee, then, at the option of The Regents, Licensee will compensate The
Regents with the cash equivalent of such noncash consideration. Not included in
the definition of Sublicensing Income is income received by Licensee as payment
or reimbursement for research costs conducted by or for Licensee, including
costs associated with materials, equipment or clinical testing.

 

1.11 “Customer” means any individual or entity that receives Licensed Products
or Licensed Methods, provided however, that Licensee or any Affiliate, Joint
Venture or Sublicensee shall be deemed a Customer only if it receives Licensed
Products or Licensed Services for its own end-use and not resale.

 

1.12 “Sublicense” means any transaction (a) in which the Licensee grants to any
third party a license to make, have made, use, sell, offer for sale or import
any Licensed Product or to practice any Licensed Method, and (b) which is not a
Licensee Liquidity Transaction.

 

1.13 “Licensee Liquidity Transaction” means (a) the sale of all or substantially
all of the business or assets of MPT, whether by merger, consolidation, asset
acquisition, stock acquisition, or otherwise, (b) any corporate partnership,
joint venture or other such transaction between MPT and one or more
non-Affiliate third parties which has as its purpose the research, development
and/or commercialization of one or more Licensed Products or Licensed Methods,
and pursuant to which MPT retains significant ongoing financial and/or
operational responsibility for such research, development and/or
commercialization, (c) the initial public offering of MPT’s common stock, or (d)
the receipt of marketing approval for a Licensed Product in [ * ].

 

1.14 “Licensee” means both Medivation, Inc. and Medivation Prostate
Therapeutics, Inc., both of which shall be responsible for all obligations and
duties under this Agreement.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

5.



--------------------------------------------------------------------------------

2. GRANT

 

2.1 Subject to the limitations set forth in this Agreement, including the
licenses granted to the United States Government and those reserved by HHMI set
forth in the recitals and in Paragraph 2.2 and the rights reserved by The
Regents in Paragraph 2.3, The Regents hereby grants to Licensee an exclusive
license (the “License”) under Regents’ Patent Rights, in jurisdictions where
Regents’ Patent Rights exist, to make, have made, use, sell, offer for sale and
import Licensed Products and to practice Licensed Methods in the Field of Use to
the extent permitted by law.

 

2.2     2.2a The License is subject to all the applicable provisions of any
license to the United States Government executed by The Regents and is subject
to any overriding obligations to the United States Federal Government under 35
U.S.C. §200-212 and applicable governmental implementing regulations and the
obligation to report on the utilization of the Invention set forth in 37 CFR
§401.14(h). Moreover, the Licenses granted to Licensee hereunder also are
subject to the National Institutes of Health “Principles and Guidelines for
Recipients of NIH Research Grants and Contracts on Obtaining and Disseminating
Biomedical Research Resources” set forth in 64F.R. 72090 (Dec. 23, 1999).

 

  2.2b The License granted hereunder is also subject to the paid-up,
non-exclusive, irrevocable licenses reserved by HHMI to make and use the
Invention for its research purposes. Such licenses reserved by HHMI specified in
the recitals and the immediately prior sentence do not include the right to
sublicense others. Moreover, the Licenses granted to Licensee hereunder also are
subject to HHMI’s statement of policy on research tools. Note: HHMI’s policy can
be found at www.hhmi.org/about/ogc/policies.html.

 

2.3 The Regents expressly reserves the right to use Regents’ Patent Rights and
associated technology for educational, research and clinical purposes including
publication of research results and sharing research results with other
non-profit institutions, and allowing other non-profit research institutions to
use Regents’ Patent Rights and associated technology for the same purpose.

3. SUBLICENSES

 

3.1 The Regents also grants to Licensee the right to issue exclusive or
nonexclusive sublicenses to third parties to make, have made, use sell, offer
for sale or import Licensed Products and to practice Licensed Methods in any
jurisdiction in which Licensee has exclusive rights under this Agreement
(“Sublicenses”). All Sublicenses will include all of the rights of, and will
require the performance of all the obligations due to, The Regents and HHMI
(and, if applicable, the United States Government) under this Agreement other
than those rights and obligations specified in, Article 4 (Fees), Paragraph 5.2
(minimum annual royalties), and Paragraphs 7.1 and 7.2 (reimbursement of patent
costs).

 

3.2 Licensee must pay to The Regents (a) [ * ] of all Sublicensing Income from
all Sublicenses granted prior to [ * ]; (b) [ * ] of all Sublicensing Income
from all Sublicenses granted after [ * ] but prior to [ * ]; and (c) ten percent
(10%) of all Sublicensing Income from all Sublicenses granted thereafter. If, as
part of the same or a related transaction in which Licensee sublicenses Regents’
Patent Rights to a third party, Licensee also licenses other patent rights to
such third party, Licensee and The Regents shall make a good faith determination
in apportioning the value of Sublicensing Income as to the total consideration
received from such third party.

 

3.3 On Net Sales of Licensed Products sold or disposed of by a Sublicensee,
Licensee must pay to The Regents an earned royalty in accordance with Article 5
(Royalties) as if these were Licensee’s Net Sales. Any royalties received by
Licensee in excess of royalties due to The Regents under this Paragraph 3.3
belong to Licensee.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

6.



--------------------------------------------------------------------------------

3.4 Licensee must provide to The Regents a copy of each Sublicense within [ * ]
of execution, and a copy of all information submitted to Licensee by
Sublicensees relevant to the computation of the payments due to The Regents
under this Article 3.

 

3.5 If this Agreement is terminated for any reason, all outstanding Sublicenses,
not in default, will be assigned by Licensee to The Regents, [ * ]. The
Sublicenses will [ * ] with [ * ], but [ * ], and [ * ], including [ * ]. [ * ].

4. FEES

 

4.1 In partial consideration for the License, Licensee will pay to The Regents a
license issue fee of fifteen thousand dollars ($15,000,000) within [ * ] of the
Effective Date. This fee is nonrefundable and is not an advance against
royalties.

 

4.2     4.2a Within [ * ] of the Effective Date, Licensee will grant to The
Regents options to purchase 150,000 shares of Common Stock of Licensee. All
options issued to The Regents will be [ * ] upon [ * ], at no cost to The
Regents, and become exercisable immediately prior to the closing of the first
Licensee Liquidation Transaction.

 

  4.2b The Regents’ acceptance of equity is contingent upon receiving approval
from the University of California Office of the President, and if such approval
is not granted, the parties will negotiate an alternate form of financial
consideration in lieu of the equity component due The Regents.

 

  4.2c Licensee’s shareholder purchase agreement, stock restriction agreement,
or derivatives thereof, shall contain language that permits The Regents to
distribute, under The Regents’ Patent Policy, a share of the options to its
inventors of Regents Patent Rights licensed hereunder.

 

  4.2d Licensee will be responsible for funding all costs associated with the
development and commercialization of Regents’ Patent Rights, to the extent
licensed hereunder, including without limitation all patent prosecution and
maintenance costs. Medivation will provide capital contributions to MPT to
finance such costs, and will be entitled to receive one share of MPT’s Common
Stock for each one dollar ($1.00) of capital contributions made to MPT. Capital
contributions may include both direct infusions of cash from Medivation to MPT,
and reasonable allocations to MPT of Medivation’s costs.

 

  4.2e The parties acknowledge that Medivation’s business strategy is to operate
as a publicly traded holding company, with multiple operating subsidiaries. As
such, Medivation will be entitled to allocate all of its costs to its various
operating subsidiaries, including MPT. All costs directly attributable to
activities performed on behalf of a specific operating subsidiary, such as
patent prosecution, maintenance and enforcement costs, compound manufacturing
costs, preclinical and clinical testing costs, etc., will be allocated
exclusively to the applicable subsidiary. All other costs, including management,
facilities, insurance, compliance, etc., will be allocated to Medivation’s
operating subsidiaries, including MPT, equally or on any other basis Medivation
deems to be fair in its reasonable discretion.

 

  4.2f Medivation will maintain complete and accurate financial records of its
and MPT’s operations, including capital contributions from Medivation and
allocations of Medivation’s costs, and these records will be open to review by
The Regents and its professional advisers on commercially reasonable terms,
subject to the confidentiality provisions of Article 29 (Confidentiality).

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

7.



--------------------------------------------------------------------------------

4.3 For each Licensed Product reaching the milestones indicated below, Licensee
must make the following payments to The Regents within [ * ] of reaching the
milestones:

 

  4.3a $[ * ] upon [ * ] of a Licensed Product; $[ * ] upon [ * ] of a Licensed
Product [ * ]; maximum total milestones under 4.3a of $[ * ];

 

  4.3b $[ * ] upon [ * ] of a Licensed Product; $[ * ] upon [ * ] of a Licensed
Product [ * ]; maximum total milestones under 4.3b of $[ * ].

 

  4.3c $[ * ] upon [ * ] of a Licensed Product; $[ * ] upon [ * ] of a Licensed
Product [ * ]; maximum total milestones under 4.3c of $[ * ].

 

  4.3d $2,000,000 upon receipt of approval to market a Licensed Product in the
U.S. or in the major EU countries (UK, FR, IT, GE, SP); $[ * ] upon [ * ]
Licensed Product [ * ]; maximum total milestones under 4.3d of $[ * ].

 

  4.3e The Regents may elect, at their sole option, to receive in the form of
additional options, in lieu of cash, any milestone payments earned prior to [ *
] (as defined in Paragraph 4.2a). If The Regents elect to take any such
milestone payment(s) in the form of options, the options will be [ * ] upon [ *
], at no cost to The Regents, become exercisable immediately prior to [ * ], and
will be valued at [ * ]. Milestone payments earned after [ * ] will be payable
solely in cash.

 

4.4 Licensee must pay to The Regents a license maintenance fee of [ * ] dollars
($[ * ]) beginning on the [ * ] anniversary date of the Effective Date of this
Agreement and continuing annually on each anniversary date of the Effective
Date. The maintenance fee will not be due and payable on any anniversary date of
the Effective Date if on that date Licensee is commercially selling a Licensed
Product and paying an earned royalty to The Regents on the sales of that
Licensed Product. The license maintenance fees are non-refundable and are not an
advance against royalties.

5. ROYALTIES

 

5.1 Licensee must pay to The Regents for sales by Licensee or its Affiliates an
earned royalty of four (4) % of Net Sales of Licensed Products or Licensed
Methods.

 

5.2 Licensee must pay to The Regents a minimum annual royalty of [ * ] dollars
($[ * ]) for the life of Regents’ Patent Rights, beginning in the year of the
First Commercial Sale of Licensed Product. Licensee must pay the minimum annual
royalty to The Regents by [ * ] of each year. The minimum annual royalty will be
credited against the earned royalty due and owing for the calendar year in which
the minimum payment was made.

 

5.3 Paragraphs 1.1, 1.2, 1.3 and 1.4 define Regents’ Patent Rights, Licensed
Product, Licensed Method and the Field of Use so that royalties are payable on
products covered by pending patent applications and issued patents. Royalties
accrue for the duration of this Agreement.

 

5.4 Licensee must pay royalties owed to The Regents on a [ * ] basis. Licensee
must pay the royalties within [ * ] of the end of the calendar [ * ] in which
the royalties accrued.

 

5.5 All monies due The Regents must be paid in United States funds. When
Licensed Products are sold for monies other than United States dollars, the
royalties will first be determined in the foreign currency of the country in
which those Licensed Products were sold and, second, converted into equivalent
United States funds. Licensee must use the exchange rate established by the Bank
of America in San Francisco, California on the last day of the calendar quarter.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

8.



--------------------------------------------------------------------------------

5.6 Any tax for the account of The Regents required to be withheld by Licensee
under the laws of any foreign country must be promptly paid by Licensee for and
on behalf of The Regents to the appropriate governmental authority. Licensee
will use its best efforts to furnish The Regents with proof of payment of any
tax. Licensee is responsible for all hank transfer charges. All payments made by
Licensee in fulfillment of The Regents’ tax liability in any particular country
will be credited against fees or royalties due The Regents for that country.

 

5.7 If at any time legal restrictions prevent the acquisition or prompt
remittance of United States Dollars by Licensee with respect to any country
where a Licensed Product is sold, the Licensee shall pay royalties due to The
Regents [ * ].

 

5.8 If any patent or any claim included in Regents’ Patent Rights is held
invalid or unenforceable in a final decision by a court of competent
jurisdiction from which no appeal has or can be taken, all obligation to pay
royalties based on that patent or claim or any claim patentably indistinct from
it will cease as of the date of that final decision. Licensee will not, however,
be relieved from paying any royalties that accrued before that decision or that
is based on another patent or claim not involved in that decision.

 

5.9 No royalties will be collected or paid on Licensed Products sold to the
United States Federal Government, or any agency of the United States Government.
The Licensee and its Sublicensee will reduce the amount charged for Licensed
Products distributed to the United States Government by the amount of the
royalty.

6. DILIGENCE

 

6.1 Upon the execution of this Agreement, Licensee must diligently proceed with
the development, manufacture and sale (“Commercialization”) of Licensed Products
and must earnestly and diligently endeavor to market them within a reasonable
time after execution of this Agreement and in quantities sufficient to meet the
market demands for them.

 

6.2 Licensee must endeavor to obtain all necessary governmental approvals for
the Commercialization of Licensed Products.

 

6.3 Subject to Licensee’s rights under Paragraph 6.6, The Regents has the right
and option to either terminate this Agreement or reduce Licensee’s exclusive
license to a nonexclusive license if Licensee fails to perform any of the terms
in this Paragraph 6.3. This right, if exercised by The Regents, supersedes the
rights granted in Article 2 (Grant).

 

  6.3a [ * ] a Licensed Product [ * ] by the [ * ] anniversary of the date of
this Agreement;

 

  6.3b [ * ] of a Licensed Product by the [ * ] anniversary of the date of this
Agreement;

 

  6.3c [ * ] of a Licensed Product by the [ * ] anniversary of the date of this
Agreement;

 

  6.3d [ * ] a Licensed Product [ * ] by the [ * ] anniversary of the date of
this Agreement; and

 

  6.3e [ * ] of a Licensed Product by the [ * ] anniversary of the date of this
Agreement.

 

6.4 Licensee has the sole discretion for making all decisions as to how to
commercialize any Licensed Product.

 

6.5

As further evidence of its due diligence in Commercialization of Licensed
Products, Licensee represents and warrants that it has cash of at least [ * ]
dollars ($[ * ]), and, Licensee further agrees

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

9.



--------------------------------------------------------------------------------

  that it will spend no less than [ * ] dollars ($[ * ]) per year on the
Commercialization of Licensed Products. If Licensee breaches this Paragraph 6.5,
and subject to Licensee’s rights under Paragraph 6.6, The Regents has the right
and option to either terminate this Agreement or reduce Licensee’s exclusive
license to a nonexclusive license. This right, if exercised by The Regents,
supersedes the rights granted in Article 2 (Grant).

 

6.6 In the event that The Regents wishes to exercise its right to terminate this
Agreement, or to reduce Licensee’s exclusive license to a nonexclusive license,
pursuant to Paragraph 6.3 or Paragraph 6.5 above, then in any such case The
Regents will deliver to Licensee a written notice of the action The Regents
wishes to take and the basis therefor (a “Termination Notice”). Upon receipt of
any Termination Notice, and for a period of [ * ] thereafter, Licensee shall
have a [ * ] right to suspend the action proposed to be taken by The Regents in
the Termination Notice for a period of [ * ] by payment to The Regents of [ * ]
dollars ($[ * ]) in cash. If Licensee has not made payment to The Regents by the
end of such [ * ] period, then the action specified in the Termination Notice
shall take effect on such [ * ] day. If Licensee makes the payment, then
(a) each milestone date in Paragraph 6.3 shall be extended by [ * ] year, and
(b) Licensee shall have [ * ] to bring itself into compliance with the spending
requirements in Paragraph 6.5.

7. PATENT FILING, PROSECUTION AND MAINTENANCE

 

7.1 As long as Licensee is current in reimbursing patent prosecution costs, The
Regents will file, prosecute and maintain the patents and applications
comprising Regents’ Patent Rights. These patents will be held in the name of The
Regents and will be obtained with counsel of The Regents’ choice. The Regents
must provide Licensee with copies of each patent application, office action,
response to office action, request for terminal disclaimer, and request for
reissue or reexamination of any patent or patent application under Regents’
Patent Rights. The Regents will consider any comments or suggestions by
Licensee. The Regents is entitled to take action to preserve rights or minimize
costs whether or not Licensee has commented.

 

7.2 Licensee will bear all costs incurred prior to and during the term of this
Agreement in the preparation, filing, prosecution and maintenance of patent
applications and patents in Regents’ Patent Rights. Prosecution includes
interferences, oppositions and any other inter partes matters originating in a
patent office. Licensee must send payment to The Regents within [ * ] of
Licensee’s receipt of an invoice.

 

7.3 Licensee has the right to request patent protection on the Invention in
foreign countries if the rights are available. Licensee must notify The Regents
of its decision within [ * ] of the filing of the corresponding United States
patent application. This notice must be in writing and must identify the
countries desired. The absence of this notice from Licensee to The Regents will
be considered an election not to secure foreign rights.

 

7.4 [ * ] after the filing of the corresponding United States application, but
not sooner, The Regents will have the right to file patent applications at its
own expense in any country which Licensee has not identified in written notice
provided by 7.3. These applications and resulting patents will not he subject to
this Agreement.

 

7.5 Licensee’s obligation to underwrite and to pay all United States and foreign
patent costs will continue for as long as this Agreement remains in effect.
Licensee may terminate its obligations with respect to any given patent
application or patent upon [ * ] written notice to The Regents. The Regents will
use its best efforts to curtail patent costs chargeable to Licensee under this
Agreement after this notice is received from Licensee. The Regents may continue
prosecution or maintenance of these application(s) or patent(s) at its sole
discretion and expense, and Licensee will have no further rights or licenses to
them.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

10.



--------------------------------------------------------------------------------

7.6 The Regents will use its best efforts to not allow any Regents’ Patent
Rights for which Licensee is licensed and is underwriting the costs of to lapse
or become abandoned without Licensee’s authorization or reasonable notice,
except for the filing of continuations, divisionals, or the like which
substitute for the lapsed application.

8. PATENT INFRINGEMENT

 

8.1 In the event that The Regents (to the extent of the actual knowledge of the
licensing professional responsible for the administration of this Agreement) or
the Licensee learns of infringement of potential commercial significance of any
patent licensed under this Agreement, the knowledgeable party will provide the
other (i) with written notice of such infringement and (ii) with any evidence of
such infringement available to it (the “Infringement Notice”). During the period
in which, and in the jurisdiction where, the Licensee has exclusive rights under
this Agreement, neither The Regents nor the Licensee will [ * ] or [ * ] without
first obtaining consent of the other. If [ * ] without first obtaining the
written consent of [ * ] and if [ * ], then [ * ] to [ * ] under [ * ] will [ *
] without the [ * ] to provide [ * ]. Both The Regents and the Licensee will use
their diligent efforts to cooperate with each other to terminate such
infringement without litigation.

 

8.2 If infringing activity of potential commercial significance by the infringer
has not been abated within [ * ] following the date the infringement Notice
takes effect, then the Licensee may institute suit for patent infringement
against the infringer. The Regents may voluntarily join such suit at its own
expense, but may not thereafter commence suit against the infringer for the acts
of infringement that are the subject of the Licensee’s suit or any judgment
rendered in the suit. The Licensee may not join The Regents in a suit initiated
by Licensee without [ * ]. If, in a suit initiated by the Licensee, The Regents
is involuntarily joined other than by the Licensee, then the Licensee will pay
any costs incurred by The Regents arising out of such suit, including but not
limited to, any legal fees of counsel that The Regents selects and retains to
represent it in the suit.

 

8.3 If, within [ * ] days following the date the Infringement Notice takes
effect, infringing activity of potential commercial significance by the
infringer has not been abated and if the Licensee has not brought suit against
the infringer, then The Regents may institute such suit for patent infringement
against the infringer. If The Regents institutes such suit, then the Licensee
may not join such suit without The Regents consent and may not thereafter
commence suit against the infringer for acts of infringement that are subject to
The Regents suit or any judgment rendered in that suit.

 

8.4 Any recovery or settlement received in connection with any suit will first
be shared by The Regents and the Licensee equally to cover any litigation costs
each incurred and next shall be paid to The Regents or the Licensee to cover any
litigation costs it incurred in excess of the litigation costs of the other. In
any suit initiated by the Licensee, any recovery in excess of litigation costs
will be shared between Licensee and The Regents as follows: [ * ]. In any suit
initiated by The Regents, any recovery in excess of litigation costs will [ * ].
The Regents and the Licensee agree to be bound by all determinations of patent
infringement, validity and enforceability but no other issue) resolved by any
adjudicated judgment in a suit brought in compliance with this Article 8 (Patent
Infringement).

 

8.5 Any agreement made by the Licensee for purposes of settling litigation or
other dispute shall comply with the requirements of Article 3 (Sublicenses) of
this Agreement.

 

8.6 Each party will cooperate with the other in litigation proceedings
instituted hereunder but at the expense of the party who initiated the suit
(unless such suit is being jointly prosecuted by the parties).

 

8.7 Any litigation proceedings will be controlled by the party bringing the
suit, except that The Regents may be represented by counsel of its choice in any
suit brought by the Licensee.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

11.



--------------------------------------------------------------------------------

9. PROGRESS AND ROYALTY REPORTS

 

9.1 Beginning [ * ], Licensee must submit to The Regents [ * ] progress reports
covering Licensee’s activities related to the development and testing of all
Licensed Products and the obtaining of the governmental approvals necessary for
marketing. These progress reports must be made for each Licensed Product until
its First Commercial Sale.

 

9.2 The progress reports submitted under Paragraph 9.1 must include the
following topics:

 

  9.2a Summary of work completed.

  9.2b Key scientific discoveries.

  9.2c Summary of work in progress.

  9.2d Current schedule of anticipated events or milestones.

  9.2e Market plans for introduction of Licensed Products.

  9.2f A summary of resources (dollar value) spent in the reporting period.

 

9.3 Licensee must notify The Regents if Licensee or any of its Sublicensees or
Affiliates ceases to be a small entity (as defined by the United States Patent
and Trademark Office) under the provisions of 35 U.S.C. §41(h).

 

9.4 Licensee must report the date of the First Commercial Sale in the royalty
report immediately following that Sale.

 

9.5 After the First Commercial Sale of each Licensed Product, Licensee must make
[ * ] royalty reports to The Regents by [ * ] of each year (i.e., within [ * ]
from the end of each calendar [ * ]). Each royalty report must cover Licensee’s
most recently completed calendar [ * ] and must show:

 

  9.5a Gross sales and Net Sales of any Licensed Product.

  9.5b Number of each type of Licensed. Product sold.

  9.5c Royalties payable to The Regents.

 

9.6 Licensee must state in its royalty report if it had no sales of any Licensed
Product.

10. BOOKS AND RECORDS

 

10.1 Licensee must keep accurate books and records of all Licensed Products
manufactured, used or sold. Licensee must preserve these books and records for
at least [ * ] years from the date of the royalty payment to which they pertain.

 

10.2 The Regents’ representatives or agents are entitled to inspect these books
and records at reasonable times. The Regents will pay the fees and expenses of
these inspections. If an error favoring Licensee of more than [ * ]% of the
total annual royalties is discovered, then Licensee will pay the fees and
expenses of these inspections.

11. LIFE OF THE AGREEMENT

 

11.1 Unless otherwise terminated by operation of law or by acts of the parties
in accordance with the terms of this Agreement, this Agreement is in force from
the Effective Date recited on page one and remains in effect for the life of the
last-to-expire patent in Regents’ Patent Rights, or until the last patent
application licensed under this Agreement is abandoned and no patent in Regents’
Patent Rights ever issues.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

12.



--------------------------------------------------------------------------------

11.2 Upon termination of this Agreement, Licensee will have no further right to
make, have made, use or sell any Licensed Product except as provided in Article
14 (Disposition of Licensed Products on Hand. Upon Termination).

 

11.3 Any expiration or termination of this Agreement will not affect the rights
and obligations set forth in the following Articles:

 

Article 1    Definitions Article 4    Fees (Paragraph 4.1 only — license issue
fee) Article 5    Royalties (except Paragraph 5.2) Article 7    Patent Filing,
Prosecution and Maintenance (Paragraphs 7.2 and 7.5 only) Article 10    Books
and Records Article 11    Life of the Agreement Article 14    Disposition of
Licensed Products on Hand upon Termination Article 16    Use of Names and
Trademarks Article 17    Limited Warranty Article 18    Indemnification Article
19    Notices Article 21    Late Payments Article 23    Failure to Perform
Article 24    Governing Law Article 29    Confidentiality Article 30    HHMI
Third Party Beneficiary Status

12. TERMINATION BY THE REGENTS

 

12.1 If Licensee violates or fails to perform any material term or covenant of
this Agreement, then The Regents may give written notice of the default (“Notice
of Default”) to Licensee. If Licensee does not repair the default within [ * ]
after the effective date of the Notice of Default, then The Regents has the
right to terminate this Agreement and the License by a second written notice
(“Notice of Termination”) to Licensee. If The Regents sends a Notice of
Termination to Licensee, then this Agreement automatically terminates on the
effective date of this notice. Termination does not relieve Licensee of its
obligation to pay any royalty or fees owing at the time of termination and does
not impair any accrued right of The Regents.

13. TERMINATION BY LICENSEE

 

13.1 Licensee has the right at any time to terminate this Agreement in whole or
with respect to any portion of Regents’ Patent Rights by giving written notice
to The Regents. This notice of termination will be subject to Article 19
(Notices) and will be effective [ * ] after the effective date of the notice.

 

13.2 Any termination in accordance with Paragraph 13.1 does not relieve Licensee
of any obligation or liability accrued prior to termination. Nor does
termination rescind anything done by Licensee or any payments made to The
Regents prior to the effective date of termination. Termination does not affect
in any manner any rights of The Regents arising under this Agreement prior to
tee

14. DISPOSITION OF LICENSED PRODUCTS

ON HAND UPON TERMINATION

 

14.1 Upon termination of this Agreement, Licensee will have the right to dispose
of all previously made or partially made Licensed Products, but no more, within
a period of [ * ]. But Licensee must submit royalty reports on the sale of these
Licensed Products and must pay royalties at the rate and at the time provided in
this Agreement.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

13.



--------------------------------------------------------------------------------

15. PATENT MARKING

 

15.1 Licensee must mark all Licensed Products made, used or sold under the terms
of this Agreement, or their containers, in accordance with the applicable patent
marking laws.

16. USE OF NAMES AND TRADEMARKS

 

16.1 Neither party is permitted to use any name, trade name, trademark or other
designation of the other party or its employees (including contraction,
abbreviation or simulation of any of the foregoing) in advertising, publicity or
other promotional activity. Unless required by law, Licensee is expressly
prohibited from using the name “The Regents of the University of California” or
the name of any campus of the University of California.

 

16.2 Licensee may not use the name of HHMI or of any HHMI employee (including [
* ]) in a manner that reasonably could constitute an endorsement of a commercial
product or service; but that use for other purposes, even if commercially
motivated, is permitted provided that (a) the use is limited to accurately
reporting factual events or occurrences, and (b) any reference to the name of
HHMI or any HHMI employees in press releases or similar materials intended for
public release is approved by HHMI in advance.

17. LIMITED WARRANTY

 

17.1 The Regents warrants that it has the lawful right to grant this license to
Licensee.

 

17.2 This License and the associated Invention are provided WITHOUT WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY,
EXPRESS OR IMPLIED. THE REGENTS MAKE NO REPRESENTATION OR WARRANTY THAT ANY
LICENSED PRODUCT WILL NOT INFRINGE ANY PATENT OR OTHER PROPRIETARY RIGHT.

 

17.3 IN NO EVENT WILL THE REGENTS BE LIABLE FOR ANY INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES RESULTING FROM EXERCISE OF THIS LICENSE OR THE USE OF THE
INVENTION OR LICENSED PRODUCTS OR THE USE OR THE PRACTICE OF LICENSED METHODS.

 

17.4 Nothing in this Agreement will be construed as:

 

  17.4a A warranty or representation by The Regents as to the validity or scope
of any Regents’ Patent Rights.

 

  17.4b A warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or will be free from
infringement of patents of third parties.

 

  17.4c An obligation on The Regents to bring or prosecute actions or suits
against third parties for patent infringement except as provided in Article 8
(Patent Infringement).

 

  17.4d Conferring by implication, estoppel or otherwise any license or rights
under any patents of The Regents other than Regents’ Patent Rights as defined
herein, regardless of whether such patents are dominant or subordinate to
Regents’ Patent Rights.

 

  17.4e An obligation on The Regents to furnish any know-how not provided in
Regents’ Patent Rights.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

14.



--------------------------------------------------------------------------------

18. INDEMNIFICATION

 

18.1 Licensee will, and will require its Sublicensees to, indemnify, hold
harmless, and defend The Regents, the sponsors of the research that led to the
Invention, and the inventors of any invention claimed in patents or patent
applications under Regents’ Patent Rights (including the Licensed Products and
Licensed Methods contemplated hereunder) and their employers, and the officers,
employees, and agents of any of the foregoing, against any and all claims,
suits, losses, damages, costs, fees, and expenses resulting from, or arising out
of the exercise of this license or any sublicense. This indemnification will
include, but will not be limited to, any product liability. If The Regents, in
its sole discretion, believes that there will be a conflict of interest or it
will not otherwise be adequately represented by counsel chosen by Licensee to
defend The Regents in accordance with this Paragraph 18.1, then The Regents may
retain counsel of its choice to represent it, and Licensee will pay all expenses
for such representation.

 

18.2 HHMI and its trustees, officers, employees, and agents (collectively, “HHMI
Indemnitees”) will be indemnified, defended by counsel acceptable to HHMI, and
held harmless by Licensee and its Sublicensees from and against any claim,
liability, cost, expense, damage, deficiency, loss, or obligation of any kind or
nature (including, without limitation, reasonable attorneys’ fees and other
costs and expenses of defense) based on, resulting from, arising out of or
otherwise relating to this Agreement or any sublicense agreement, or the
exercise of this license or any sublicense, including without limitation any
cause of action relating to product liability (collectively, “Claims”). The
previous sentence will not apply to any Claim that is determined with finality
by a court of competent jurisdiction to result solely from the gross negligence
or willful misconduct of an HHMI Indemnitee. For clarity, acts conducted under
the retained rights and licenses set forth in Paragraph 2.2 and 2.3 above are
not subject to this indemnification obligation of Licensee or any Sublicensee.
If HHMI, in its sole discretion, believes that there will be a conflict of
interest or it will not otherwise be adequately represented by counsel chosen by
Licensee to defend the HHMI Indemnitiees in accordance with this Paragraph 18.2,
then HHMI may retain counsel of its choice to represent the HHMI Indemnitees,
and Licensee will pay all expenses for such representation.

 

18.3 Licensee, at its sole cost and expense, must insure its activities in
connection with the work under this Agreement and obtain, keep in force and
maintain the following insurance:

 

  18.3a Upon execution of this Agreement, Comprehensive or Commercial Form
General Liability Insurance (contractual liability included) with limits as
follows:

 

Each occurrence

   $ [  * ]. 

Products/completed operations aggregate

     [  * ]. 

Personal and advertising injury

   $ [  * ]. 

General aggregate (commercial form only)

   $ [  * ]. 

If the above insurance is written on a claims-made form, it shall continue for [
* ] following termination or expiration of this Agreement. The insurance shall
have a retroactive date of placement prior to or coinciding with the Effective
Date of this Agreement; and

 

  18.3b Prior to [ * ], Comprehensive or Commercial Form General Liability
Insurance (contractual liability included) with limits as follows:

 

Each occurrence

   $ [  * ]. 

Products/completed operations aggregate

   $ [  * ]. 

Personal and advertising injury

   $ [  * ]. 

General aggregate (commercial form only)

   $ [  * ]. 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

15.



--------------------------------------------------------------------------------

If the above insurance is written on a claims-made form, it shall continue for [
* ] following termination or expiration of this Agreement; and

 

  18.3c Worker’s Compensation as legally required in the jurisdiction in which
Licensee is doing business.

 

18.4 Licensee expressly understands, however, that the coverages and limits in
Paragraphs 18.3a and 18.3b do not in any way limit Licensee’s liability under
this Article. Licensee must furnish The Regents with certificates of insurance
evidencing compliance with all requirements. Licensee’s insurance must:

 

  18.4a Provide for [ * ] ([ * ] for non-payment of premium) advance written
notice to The Regents of any cancellation of insurance coverages; Licensee will
promptly notify The Regents of any material modification of the insurance
coverages.

 

  18.4b Indicate that The Regents of the University of California and HHMI have
been endorsed as additional insureds under the coverages listed in Paragraph
18.3.

 

  18.4c Include a provision that the coverages will be primary and will not
participate with, nor will be excess over, any valid and collective insurance or
program of self-insurance carried or maintained by The Regents or

 

18.5 The Regents will promptly notify Licensee in writing of any claim or suit
brought against The Regents for which The Regents intends to invoke the
provisions of this Article 18 (Indemnification). Licensee will keep The Regents
informed on a current basis of its defense of any claims pursuant to this
Article 18 (Indemnification). In the case of an HHMI Indemnitee, notice shall be
given reasonably promptly following actual receipt of written notice thereof by
an officer or attorney of HHMI. Notwithstanding the foregoing, the delay or
failure of an HHMI Indemnitee to give prompt notice to Licensee of any Claim
shall not affect the rights of such HHMI Indemnitee unless, and then only to the
extent that, such delay or failure is prejudicial to or otherwise adversely
affects Licensee. Licensee will keep HHMI informed of its defense of any Claims
pursuant to this Article 18 (Indemnification).

19. NOTICES

 

19.1 Any notice or payment required to be given to either party must be sent to
the respective address given below and is effective: (a) on the date of delivery
if delivered in person, (b) five days after mailing if mailed by first-class
certified mail, postage paid, or (c) on the next business day if sent by
overnight delivery. Either party may change its designated address by written
notice.

 

  For Licensee: Medivation Prostate Therapeutics, Inc.

       501 Second Street, Suite 211

       San Francisco, CA 94107

 

       Attention: Chief Financial Officer

 

  For The Regents: The Regents of the University of California

       University of California, Los Angeles

       Office of Intellectual Property Administration

       10920 Wilshire Blvd., Suite 1200

       Los Angeles, California 90095-1406

 

       Attention: Director

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

16.



--------------------------------------------------------------------------------

20. ASSIGNABILITY

 

20.1 This Agreement is binding upon and inures to the benefit of The Regents,
its successors and assigns. But it is personal to Licensee and assignable by
Licensee only with the written consent of The Regents. The consent of The
Regents will not be required if the assignment is in conjunction with the
transfer of all or substantially all of the business of Licensee to which this
license relates.

21. LATE PAYMENTS

 

21.1 For each royalty payment or fee not received by The Regents when due,
Licensee must pay to The Regents a simple interest charge of [ * ]% per annum to
be calculated from the date payment was due until it was actually received by
The Regents.

22. WAIVER

 

22.1 The waiver of any breach of any term of this Agreement does not waive any
other breach of that or any other term.

23. FAILURE TO PERFORM

 

23.1 If either party takes legal action against the other because of a failure
of performance due under this Agreement, then the prevailing party is entitled
to reasonable attorney’s fees in addition to costs and necessary disbursements.

24. GOVERNING LAW

 

24.1 THIS AGREEMENT IS TO BE INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA, but the scope and validity of any patent or
patent application will be governed by the applicable laws of the country of the
patent or patent application. Any legal action brought by the parties hereto
relating to this Agreement will be conducted in San Francisco, California.

25. GOVERNMENT APPROVAL OR REGISTRATION

 

25.1 If this Agreement or any associated transaction is required by the law of
any nation to be either approved or registered with any governmental agency,
Licensee will assume all legal obligations to do so. Licensee will notify The
Regents if it becomes aware that this Agreement is subject to a United States or
foreign government reporting or approval requirement. Licensee will make all
necessary filings and pay all costs including fees, penalties, and all other
out-of-pocket costs associated with such reporting or approval process.

26. EXPORT CONTROL LAWS

 

26.1 Licensee must observe all applicable United States and foreign laws with
respect to the transfer of Licensed Products and related technical data to
foreign countries, including the International Traffic in Arms Regulations
(ITAR) and the Export Administration Regulations.

27. PREFERENCE FOR UNITED STATES INDUSTRY

 

27.1 Because this Agreement grants an exclusive right to a particular use of the
Invention, Licensee must manufacture in the United States any products embodying
this Invention or produced through the Invention’s use to the extent required by
35 U.S.C. §201-212.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

17.



--------------------------------------------------------------------------------

28. FORCE MAJEURE

 

28.1 The parties will be excused from any performance required under this
Agreement if performance is impossible or unfeasible due to any catastrophe or
other major event beyond their reasonable control, including war, riot, or
insurrection; lockouts or other serious labor disputes; and floods, fires,
explosions, or other natural disasters. When such events abate, and in any event
within one year, the parties’ respective obligations will resume.

29. CONFIDENTIALITY

 

29.1 If either party discloses confidential infatuation to the other party, the
disclosing party will designate this information as confidential by appropriate
legend or instruction, and the receiving party will:

 

  29.1a Use the same degree of care to maintain the secrecy of the confidential
information as it uses to maintain the secrecy of its own information of like
kind.

 

  29.1b Use the confidential information only to accomplish the purposes of this
Agreement.

Subject to the exclusions provided in Paragraphs 29.3 and 29.5, without limiting
the generality of the foregoing, it is acknowledged and agreed that all progress
and royalty reports delivered under Article 9 (Progress and Royalty Reports)
constitute confidential information of Licensee.

 

29.2 Neither party will disclose confidential information received from the
other party except to its Board of Directors, employees, customers, distributors
and other agents who are bound to it by similar obligations of confidence.

 

29.3 Neither party will have any confidentiality obligation with respect to the
confidential information belonging to or disclosed by the other party that:

 

  29.3a The receiving party can demonstrate by written records was previously
known to it.

 

  29.3b The receiving party lawfully obtained from sources under no obligation
of confidentiality.

 

  29.3c Is or becomes publicly available other than through an act or omission
of the receiving party or any of its employees.

 

  29.3d Is required to be disclosed under the California Public Records Act,
governmental audit or other requirement of law.

 

29.4 The provisions of this Article 29 will continue in effect for [ * ] after
expiration or termination of this Agreement.

 

29.5

Notwithstanding anything to the contrary contained in this Agreement, The
Regents may release this Agreement or any Sublicense, including any terms
thereof, and information regarding royalty payments or other income received in
connection with this Agreement to the inventors, senior administrative officials
employed by The Regents, and individual Regents and to the senior administrative
officials employed by HHMI and individual trustees of HHMI upon their request.
If such release is made, The Regents will request that such terms be kept in
confidence in accordance with the provisions of this Article 29. If a third
party inquires whether a license to Regents’ Patent Rights is available, then
The Regents may disclose the existence of this Agreement and the extent of the
grant in Article 2 (Grant) to such third party, but will not disclose

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

18.



--------------------------------------------------------------------------------

the name of Licensee or any other terms or conditions of this Agreement, except
where The Regents is required to release information under the California Public
Records Act, a governmental audit requirement, or other applicable law.

30. HHMI THIRD-PARTY BENEFICIARY STATUS

 

30.1 HHMI is not a party to this Agreement and has no liability to Licensee, any
Sublicensee, or user of anything covered by this Agreement, but HHMI is an
intended third-party beneficiary of this Agreement and certain of its provisions
are for the benefit of HHMI and are enforceable by HHMI in its own name.

31. MISCELLANEOUS

 

31.1 The headings of the several sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of, this Agreement.

 

31.2 This Agreement is not binding upon the parties until it has been signed
below on behalf of each party, in which event it becomes effective as of the
date recited on page one.

 

31.3 No amendment or modification of this Agreement will be valid or binding
upon the parties unless made in writing and signed by each party.

 

31.4 This Agreement embodies the entire understanding of the parties and
supersedes all previous communications, representations or understandings,
either oral or written, between the parties relating to the subject matter
hereof, except for the Secrecy Agreement dated [ * ] by and between The Regents
and Licensee, which shall survive; provided, however, that in the case of any
conflict between the provisions of the Secrecy Agreement and this Agreement,
this Agreement shall govern.

 

31.5 If any part of this Agreement is for any reason found to be unenforceable,
all other parts nevertheless remain enforceable as long as a party’s rights
under this Agreement are not materially affected. In lieu of the unenforceable
provision, the parties will substitute or add as part of this Agreement a
provision that will be as similar as possible in economic and business
objectives as was intended by the unenforceable provision.

Both The Regents and Licensee have executed this Agreement in duplicate
originals by their authorized officers on the dates written below:

 

MEDIVATION, INC.      

THE REGENTS OF THE UNIVERSITY

OF CALIFORNIA

By   

 /s/ C. Patrick Machado

      By   

 /s/ Claire T. Wake

Name    C. Patrick Machado       Name    Claire T. Wake Title    Senior Vice
President and CFO       Title    Assistant Director Date    August 12, 2005   
   Date    August 15, 2005

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

19.



--------------------------------------------------------------------------------

MEDIVATION PROSTATE

THERAPEUTICS, INC.

By  

 /s/ C. Patrick Machado

Name   C. Patrick Machado Title   Senior Vice President and CFO Date   August
12, 2005

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

20.



--------------------------------------------------------------------------------

APPENDIX A

REGENTS’ PATENT RIGHTS

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

21.



--------------------------------------------------------------------------------

FIRST AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

UC Agreement Control No. 2006-04-0085

This First Amendment to Exclusive License Agreement (this “Amendment”), dated as
of November 4, 2005, is made by and among The Regents of the University of
California, a California corporation (“The Regents”), Medivation, Inc., a
Delaware corporation (“Medivation”), and Medivation Prostate Therapeutics, Inc.,
a Delaware corporation and subsidiary of Medivation (“MPT”).

WHEREAS, The Regents, Medivation and MPT are parties to an Exclusive License
Agreement, dated as of August 12, 2005 (the “Exclusive License Agreement”);

WHEREAS, The Regents, Medivation and MPT wish to strengthen the patent
protection of certain members of the family of compounds covered in UC Case Nos.
[ * ] and [ * ] by the filing of a patent application to cover additional [ * ]
compounds, which are disclosed in UC Case No [ * ] entitled “[ * ],” by [ * ],
employees of The Regents, and [ * ], an employee of HHMI and a member of the
faculty of the University of California, Los Angeles;

WHEREAS, Medivation as the parent corporation of MPI will benefit directly from
the agreements made herein;

WHEREAS, the parties mutually intend to enter into this First Amendment to amend
the terms of the Exclusive License Agreement, as specified below.

THEREFORE, the parties hereby agree as follows:

 

1. Paragraph 1.1 (“Regents’ Patent Rights”) is deleted and replaced with the
following, which is amended to include “UC Case No. [ * ]” in the parenthetical
at the end of the paragraph:

 

  1.1 “Regents’ Patent Rights” means The Regents interest in the claims of the
United States patents and patent applications, corresponding foreign patents and
patent applications (requested under Paragraph 7.3 herein), and any reissues,
extensions, substitutions, continuations, divisions, and continuation-in-part
applications (but only those claims in the continuation-in-part applications
that are entirely supported in the specification and entitled to the priority
date of the parent application) based on the patent applications listed in
Appendix A (UC Case Nos [ * ] and [ * ]).

 

2. Appendix A (Regents’ Patent Rights) is deleted and replaced with the Appendix
A attached to this First Amendment, which is amended to include the patent
application to be filed under UC Case No. [ * ]

 

3. Paragraph 2.1 is deleted and replaced with the following, which is amended to
delete “Licensee” and replace it with “MPT.” The effect of this Amendment is
that MPT is the sole recipient of the license granted pursuant to Paragraph 2.1.
Notwithstanding this amendment, it is expressly understood that all other
references to “Licensee” in the Exclusive License Agreement, including without
limitation in Article 18 thereof (Indemnification), shall refer to Medivation
and MPT collectively.

 

  2.1 Subject to the limitations set forth in this Agreement, including the
licenses granted to the United States Government and those reserved by HHMI set
forth in the recitals and in Paragraph 2.2 and the rights reserved by The
Regents in Paragraph 2.3, The Regents hereby grants to MPT an exclusive license
(the “License”) under Regents’ Patent Rights, in jurisdictions where Regents’
Patent Rights exist, to make, have made, use, sell, offer for sale and import
Licensed Products and to practice Licensed Methods in the Field of Use to the
extent permitted by law.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

1.



--------------------------------------------------------------------------------

4. Except for the amendments specifically referenced above, all other terms of
the Exclusive License Agreement shall remain unchanged and in full force and
effect.

The Regents, Medivation and MPT have executed this Amendment in duplicate
originals by their authorized officers on the dates written below:

 

MEDIVATION, INC.       THE REGENTS OF THE UNIVERSITY OF CALIFORNIA By   

 /s/ C. Patrick Machado

      By   

 /s/ Claire T. Wake

Name    C. Patrick Machado       Name    Claire T. Wake, Ph.D. Title    Senior
Vice President and CFO       Title    Assistant Director, Licensing Date   
November 4, 2005       Date    November 4, 2005

MEDIVATION PROSTATE

THERAPEUTICS, INC.

         By   

 /s/ C. Patrick Machado

         Name    C. Patrick Machado          Title    Senior Vice President and
CFO          Date    November 4, 2005         

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2.



--------------------------------------------------------------------------------

APPENDIX A

(First Amendment)

REGENTS’ PATENT RIGHTS

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

3.



--------------------------------------------------------------------------------

SECOND AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

UC Agreement Control No. 2006-04-0085

This Second Amendment to Exclusive License Agreement (“Second Amendment”), dated
as of May 8, 2006, is made by and among The Regents of the University of
California, a California corporation (“The Regents”), Medivation, Inc., a
Delaware corporation (“Medivation”), and Medivation Prostate Therapeutics, Inc.,
a Delaware corporation and subsidiary of Medivation (“MPT”).

WHEREAS, The Regents, Medivation and MPT are parties to an Exclusive License
Agreement, dated as of August 12, 2005 (the “Exclusive License Agreement”);

WHEREAS, Medivation has been supporting research in [ * ]’s laboratory at UCLA
under a Sponsored Research Agreement with an Effective Date of [ * ] (the
“Sponsored Research Agreement”);

WHEREAS, an invention has been developed at UCLA in the performance of the
Sponsored Research Agreement, which is disclosed in UC Case No [ * ] entitled “[
* ],” by [ * ], employees of The Regents, [ * ], an employee of Howard Hughes
Medical Institute (“HHMI”) and a member of the faculty of the University of
California, Los Angeles, and [ * ], an employee of HHMI;

WHEREAS, the Sponsored Research Agreement grants Medivation the first right to
negotiate for a license to inventions made by The Regents in the performance of
the Sponsored Research Agreement, and Medivation has exercised its right and
wishes to obtain an exclusive license to the invention noted in the preceding
WHEREAS clause;

WHEREAS, Medivation as the parent corporation of MPT will benefit directly from
the agreements made herein; and

WHEREAS, the parties mutually intend to enter into this Second Amendment to
amend the terms of the Exclusive License Agreement, as specified below.

THEREFORE, the parties hereby agree as follows:

 

1. Paragraph 1.1 (“Regents’ Patent Rights”) is deleted and replaced with the
following, which is amended to include “UC Case No. [ * ]” in the parenthetical
at the end of the paragraph:

 

  1.1 “Regents’ Patent Rights” means The Regents interest in the claims of the
United States patents and patent applications, corresponding foreign patents and
patent applications (requested under Paragraph 7.3 herein), and any reissues,
extensions, substitutions, continuations, divisions, and continuation-in-part
applications (but only those claims in the continuation-in-part applications
that are entirely supported in the specification and entitled to the priority
date of the parent application) based on the patent applications listed in
Appendix A (UC Case Nos. [ * ] and [ * ]).

 

2. Appendix A (Regents’ Patent Rights) is deleted and replaced with the Appendix
A attached to this First Amendment, which is amended to include the patent
application filed under UC Case No. [ * ].

 

3. In consideration for the addition of UC Case No. [ * ] to the Exclusive
License Agreement, Medivation will pay to The Regents a fee of [ * ] dollars ($[
* ]) within [ * ] of the Effective Date of this Second Amendment.

 

4. Except for the amendments specifically referenced above, all other terms of
the Exclusive License Agreement shall remain unchanged and in full force and
effect.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

1.



--------------------------------------------------------------------------------

The Regents, Medivation and MPT have executed this Amendment in duplicate
originals by their authorized officers on the dates written below:

 

MEDIVATION, INC.      

THE REGENTS OF THE UNIVERSITY OF

CALIFORNIA

By   

 /s/ C. Patrick Machado

      By  

 /s/ Claire T. Wake

Name    C. Patrick Machado       Name   Claire T. Wake, Ph.D. Title    Senior
Vice President and CFO       Title   Assistant Director, Licensing Date   
May 8, 2006       Date   May 16, 2006 MEDIVATION PROSTATE THERAPEUTICS, INC.   
     By   

 /s/ C. Patrick Machado

        Name    C. Patrick Machado         Title    Senior Vice President and
CFO         Date    May 8, 2006        

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2.



--------------------------------------------------------------------------------

APPENDIX A

(Second Amendment)

REGENTS’ PATENT RIGHTS

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

3.



--------------------------------------------------------------------------------

THIRD AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

UC Agreement Control No. 2006-04-0085

This Third Amendment to Exclusive License Agreement (“Third Amendment”), dated
as of June 12, 2006, is made by and among The Regents of the University of
California, a California corporation (“The Regents”), Medivation, Inc., a
Delaware corporation (“Medivation”), and Medivation Prostate Therapeutics, Inc.,
a Delaware corporation and subsidiary of Medivation (“MPT”) (Medivation and MPT
together “Licensee”).

BACKGROUND

 

A. The Regents, Medivation and MPT are parties to an Exclusive License
Agreement, dated as of August 12, 2005 (the “Exclusive License Agreement”), as
amended on November 4, 2005 and May 8, 2006.

 

B. The Regents and MPT are parties to a Nonexclusive Bailment and License
Agreement dated [ * ] (the “Nonexclusive Bailment”) that grants to MPT limited
rights in a certain Field of Use to patent rights generally characterized as “[
* ]” (UCLA Case No. [ * ]), which was made in the course of research at the
University of California, Los Angeles by [ * ], employees of The Regents. MPT
now wishes to obtain broader nonexclusive rights to these patent rights in [ * ]
and exclusive rights to these patent rights in certain countries and regions
outside [ * ] in a different field of use. The Regents is willing to grant such
rights. This Third Amendment is not intended to change the scope of rights
granted under the Nonexclusive Bailment.

 

C. Medivation as the parent corporation of MPT will benefit directly from the
agreements made herein.

 

D. The parties mutually intend to enter into this Third Amendment to amend the
terms of the Exclusive License Agreement, as specified below.

THEREFORE, the parties hereby agree as follows:

 

1. Paragraph 1.1 (“Regents’ Patent Rights”) is deleted and replaced with the
following, which is amended to include “UC Case No. [ * ]” in the parenthetical
at the end of the paragraph:

 

  1.1 “Regents’ Patent Rights” means The Regents’ interest in the claims of the
United States patents and patent applications, corresponding foreign patents and
patent applications (requested under Paragraph 7.3 herein), and any reissues,
extensions, substitutions, continuations, divisions, and continuation-in-part
applications (but only those claims in the continuation-in-part applications
that are entirely supported in the specification and entitled to the priority
date of the parent application) based on the patent applications listed in
Appendix A (UC Case Nos., [ * ] and [ * ])

 

2. Paragraph 2.1 is deleted and replaced with the following, which is amended to
grant nonexclusive rights in the United States and exclusive rights outside the
United States to the patent rights covered by UC Case No [ * ]:

 

  2.1 Subject to the limitations set forth in this Agreement, including the
licenses granted to the United States Government and those reserved by HHMI set
forth in the recitals and in Paragraph 2.2 and the rights reserved by The
Regents in Paragraph 2.3, The Regents hereby grants to MPT an exclusive license
(the “License”) under Regents’ Patent Rights, in jurisdictions where Regents’
Patent Rights exist, to make, have made, use, sell, offer for sale and import
Licensed Products and to practice Licensed Methods in the Field of Use to the
extent permitted by law; provided, however, that as to UC Case No. [ * ] only,
the License shall be exclusive only in [ * ], and shall be non-exclusive in [ *
].

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

1.



--------------------------------------------------------------------------------

3. Appendix A (Regents’ Patent Rights) is deleted and replaced with the Appendix
A attached to this Third Amendment, which is amended to include the patent
applications to be filed under UC Case No. [ * ] in [ * ] and [ * ].

 

4. In consideration for the addition of the patent rights of UC Case No. [ * ]
to the Exclusive License Agreement, Licensee will pay to The Regents a fee of [
* ] dollars ($[ * ]) within [ * ] of the Effective Date of this Third Amendment.
In addition, Licensee will pay a one-time milestone fee of [ * ] dollars ($[ *
]) upon [ * ] in [ * ] that would [ * ].

 

5. Article 7 (Patent Filing, Prosecution and Maintenance) is amended to include
a new Paragraph 7.7:

 

  7.7 Notwithstanding the foregoing provisions in this Article 7, Licensee is
not obligated to reimburse costs incurred prior to and during the term of this
Agreement in the preparation, filing, prosecution and maintenance of patent
applications and patents pertaining to [ * ] patent rights of UC Case No. [ * ]
within Regents’ Patent Rights. Further, The Regents has no obligation to
prosecute or maintain [ * ] patent rights of UC Case No. [ * ] within Regents’
Patent Rights. If The Regents elects to abandon [ * ] patent rights of UC Case
No. [ * ] within Regents’ Patent Rights, then the consideration due to The
Regents under this Agreement shall remain the same.

 

6. Except for the amendments specifically referenced above, all other terms of
the Exclusive License Agreement shall remain unchanged and in full force and
effect.

The Regents, Medivation and MPT have executed this Amendment in duplicate
originals by their authorized officers on the dates written below:

 

MEDIVATION, INC.       THE REGENTS OF THE UNIVERSITY OF CALIFORNIA By   

 /s/ C. Patrick Machado

      By   

 /s/ Claire T. Wake

Name    C. Patrick Machado       Name    Claire T. Wake, Ph.D. Title    Senior
Vice President and CFO       Title    Assistant Director, Licensing Date   
June 10, 2006       Date    June 13, 2006

MEDIVATION PROSTATE

THERAPEUTICS, INC.

         By   

 /s/ C. Patrick Machado

         Name    C. Patrick Machado          Title    Senior Vice President and
CFO          Date    June 10, 2006         

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2.



--------------------------------------------------------------------------------

APPENDIX A

(Third Amendment)

REGENTS’ PATENT RIGHTS

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

3.



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

UC Agreement Control No. 2006-04-0085

This Fourth Amendment to Exclusive License Agreement (“Fourth Amendment”), dated
as of July 17, 2007, is made by and among The Regents of the University of
California, a California corporation (“The Regents”), Medivation, Inc., a
Delaware corporation (“Medivation”), and Medivation Prostate Therapeutics, Inc.,
a Delaware corporation and subsidiary of Medivation (“MPT”) (Medivation and MPT
together “Licensee”)

BACKGROUND

 

A. The Regents, Medivation and MPT are parties to an Exclusive License
Agreement, dated as of August 12, 2005 (the “Exclusive License Agreement”), as
amended on November 4, 2005, May 8, 2006 and June 12, 2007.

 

B. Medivation has supported research in [ * ]’s laboratory at UCLA under a
Sponsored Research Agreement with an Effective Date of [ * ] (the “Sponsored
Research Agreement”).

 

C. An invention has been developed at UCLA in the performance of the Sponsored
Research Agreement, which is disclosed in UC Case No [ * ] entitled “[ * ],” by
[ * ], employees of The Regents, [ * ], an employee of Howard Hughes Medical
Institute (“HHMI”) and a member of the faculty of the University of California,
Los Angeles at the time the invention was made, and [ * ], an employee of HHMI
at the time the invention was made.

 

D. The Sponsored Research Agreement grants Medivation the first right to
negotiate for a license to inventions made by The Regents in the performance of
the Sponsored Research Agreement, and Medivation has exercised its right and
wishes to obtain an exclusive license to the invention noted in the preceding
clause.

 

E. Medivation as the parent corporation of MPT will benefit directly from the
agreements made herein.

 

F. The parties mutually intend to enter into this Fourth Amendment to amend the
terms of the Exclusive License Agreement, as specified below.

THEREFORE, the parties hereby agree as follows:

 

1. Paragraph 1.1 (“Regents’ Patent Rights”) is deleted and replaced with the
following, which is amended to include “UC Case No. [ * ]” in the parenthetical
at the end of the paragraph:

 

  1.1 “Regents’ Patent Rights” means The Regents’ interest in the claims of the
United States patents and patent applications, corresponding foreign patents and
patent applications (requested under Paragraph 7.3 herein), and any reissues,
extensions, substitutions, continuations, divisions, and continuation-in-part
applications (but only those claims in the continuation-in-part applications
that are entirely supported in the specification and entitled to the priority
date of the parent application) based on the patent applications listed in
Appendix A (UC Case Nos. [ * ] and [ * ])

 

2. Appendix A (Regents’ Patent Rights) is deleted and replaced with the Appendix
A attached to this Fourth Amendment, which is amended to include the patent
applications to be filed under UC Case No. [ * ].

 

3. In consideration for the addition of the patent rights of UC Case No. [ * ]
to the Exclusive License Agreement, Licensee will pay to The Regents a fee of [
* ] dollars ($[ * ]) within [ * ] of the Effective Date of this Fourth
Amendment. In addition, Licensee will pay a one-time milestone fee of [ * ]
dollars ($[ * ]) upon [ * ] that would [ * ].

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

1.



--------------------------------------------------------------------------------

4. Except for the amendments specifically referenced above, all other terms of
the Exclusive License Agreement shall remain unchanged and in full force and
effect.

The Regents, Medivation and MPT have executed this Amendment in duplicate
originals by their authorized officers on the dates written below:

 

MEDIVATION, INC.       THE REGENTS OF THE UNIVERSITY OF CALIFORNIA By   

 /s/ C. Patrick Machado

      By   

 /s/ Claire T. Wake

Name    C. Patrick Machado       Name    Claire T. Wake, Ph.D. Title    Senior
Vice President and CFO       Title    Assistant Director, Licensing Date   
August 8, 2007       Date    July 17, 2007 MEDIVATION PROSTATE THERAPEUTICS,
INC.          By   

 /s/ C. Patrick Machado

         Name    C. Patrick Machado          Title    Senior Vice President and
CFO          Date    August 8, 2007         

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2.



--------------------------------------------------------------------------------

APPENDIX A

(Fourth Amendment)

REGENTS’ PATENT RIGHTS

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

3.



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

UC Agreement Control No. 2006-04-0085

This Fifth Amendment to Exclusive License Agreement (“Fifth Amendment”), dated
as of October 21, 2009, is made by and among The Regents of the University of
California, a California corporation (“The Regents”), Medivation, Inc., a
Delaware corporation (“Medivation”), and Medivation Prostate Therapeutics, Inc.,
a Delaware corporation and subsidiary of Medivation (“MPT”) (Medivation and MPT
together “Licensee”).

BACKGROUND

 

A. The Regents, Medivation and MPT are parties to an Exclusive License
Agreement, dated as of August 12, 2005 (the “Exclusive License Agreement”), as
amended on November 4, 2005, May 8, 2006, June 12, 2006 and July 17, 2007.

 

B. Medivation intends to grant an exclusive sublicense under the Exclusive
License Agreement to the Designated Sublicensee (as defined in the Exclusive
License Agreement as amended below).

 

C. The parties mutually intend to enter into this Fifth Amendment to amend the
terms of the Exclusive License Agreement, as specified below.

THEREFORE, the parties hereby agree as follows:

 

1. Article 1 is amended by the addition of the following new Paragraphs 1.15,
1.16 and 1.17:

 

  1.15 “Designated Sublicense” means the Sublicense granted by Licensee to the
Designated Sublicensee.

 

  1.16 “Designated Sublicense Agreement” means the agreement entered into by
Licensee and the Designated Sublicensee pursuant to which the Designated
Sublicense is granted.

 

  1.17 “Designated Sublicensee” means any Sublicensee that Licensee and The
Regents agree in writing is a Designated Sublicensee for the purposes of this
Agreement.

 

2. Article 3 (Sublicenses) is amended to include a new Paragraph 3.6:

 

  3.6 If this Agreement is terminated for any reason other than (a) [ * ], or
(b) [ * ], in all cases except (a) and (b), Paragraph 3.5 will not apply, and
instead this Paragraph 3.6 will apply: For as long as the Designated Sublicensee
Agreement remains in effect, the Designated Sublicense will [ * ] and [ * ] on [
* ], and from and after the effective date of such termination with respect to
Licensee, the Designated Sublicensee will be deemed to have [ * ] and will
become [ * ] all of [ * ] and [ * ] that arise as a result of [ * ] by [ * ] of
such [ * ], including all [ * ].

 

3. Paragraphs 6.3d and 6.3e are deleted and replaced with the following:

 

  6.3d [ * ] a Licensed Product [ * ] by the [ * ] anniversary of the date of
this Agreement.

 

  6.3e [ * ] of a Licensed Product by the [ * ] anniversary of the date of this
Agreement.

 

4. Article 7 (Patent Filing, Prosecution and Maintenance) is amended to include
the following new Paragraph 7.8:

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

1.



--------------------------------------------------------------------------------

  7.8 The Regents represents that as of October 21, 2009, except as requested by
Medivation in a notice provided pursuant to Paragraph 7.3, The Regents has not
filed patent applications claiming or covering the Invention or corresponding
with the Regents’ Patent Rights in any foreign country, and that all of the
foreign patents and patent applications claiming or covering the Invention or
corresponding with the Regents’ Patent Rights are subject to this Agreement (and
are within the scope of the licenses and rights granted in Paragraphs 2.1 and
3.1). Notwithstanding the foregoing, no representation is made pursuant to this
Section 7.8 with respect Patent No. [ * ], which The Regents is [ * ] without [
* ].

 

5. The second sentence of Paragraph 8.1 is amended to include the following at
the end of such sentence:

. . . except that Licensee may [ * ] without consent of The Regents.

 

6. Paragraph 8.2 is renumbered as Paragraph 8.2a. The third sentence of such
Paragraph is deleted and replaced with the following:

If joinder of The Regents is required by applicable law to perfect or maintain
jurisdiction with respect to any such suit, then [ * ], The Regents will join
such suit, will consent to the jurisdiction of federal or state courts with
respect to such suit, and will not oppose joinder in such suit, including on
grounds of sovereign immunity. In the event of such required joinder, Licensee
will pay any costs incurred by The Regents arising out of such suit, including
but not limited to, any legal fees of counsel that The Regents selects and
retains to represent it in the suit.

 

7. Article 8 (Patent Infringement) is amended to include the following new
Paragraph 8.2b:

 

  8.2b Notwithstanding anything contained in this Article 8 to the contrary, if
the Infringement Notice is predicated on the receipt of a notice of
certification sent or filed pursuant to the U.S. “Drug Price Competition and
Patent Term Restoration Act” of 1984, including pursuant to 21 U.S.C.
355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV), or any equivalent or similar notice or
certification in any foreign jurisdiction, claiming that the patent is invalid
or unenforceable or claiming that the patent will not be infringed by the
Manufacture, use, marketing or sale of a product for which an application under
the act is filed, then the Licensee may institute suit within the applicable
timeframe required by law and may, if required to perfect or maintain
jurisdiction with respect to such suit, name The Regents as a co-plaintiff in
such suit, [ * ]. In such circumstance, The Regents will use best efforts to [ *
] within [ * ] of the Infringement Notice, and will notify Licensee no later
than such [ * ]. Prior to initiating the suit, the Licensee will consult with
The Regents to obtain its input with respect to the proposed suit, and will
consider such input in good faith. Without limitation to the foregoing and [ *
], The Regents agree to cooperate with respect to such suit if named as a
co-plaintiff, including by participating as a party plaintiff in any such suit,
joining in such suit, consenting to the jurisdiction of federal or state courts,
and not opposing joinder, including on grounds of sovereign immunity. The
Regents may voluntarily join any such suit initiated solely by the Licensee at
the Regents’ own expense, but may not thereafter commence suit against the
infringer for the acts of infringement that are the subject of the Licensee’s
suit or any judgment rendered in the suit. If The Regents is named by the
Licensee as a co-plaintiff in such a suit pursuant to the first sentence of this
Paragraph 8.2b, then the Licensee will pay any costs incurred by The Regents
arising out of such suit, including but not limited to, any legal fees of
counsel that The Regents selects and retains to represent it in the suit. The
Regents hereby acknowledges that the rights conferred on the Licensee pursuant
to Paragraphs 8.1 and 8.2 may be exercised by a Sublicensee designated by the
Licensee (including the Designated Sublicensee).

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2.



--------------------------------------------------------------------------------

8. Article 30 is amended by the addition of the following new Paragraph 30.2:

 

  30.2 The Designated Sublicensee is an intended third-party beneficiary of this
Agreement and certain of its provisions, including Paragraph 3.6, are for the
benefit of the Designated Sublicensee and are enforceable by the Designated
Sublicensee in its own name.

 

9. Except for the amendments specifically referenced above, all other terms of
the Exclusive License Agreement remain unchanged and in full force and effect.

The Regents, Medivation and MPT have executed this Amendment in duplicate
originals by their authorized officers on the dates written below:

 

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA By  

 /s/ Claire T. Wake

Name:   Claire T. Wake Title:   Assistant Director, Licensing Date:   October
21, 2009 MEDIVATION, INC. By  

 /s/ C. Patrick Machado

Name:   C. Patrick Machado Title:   CFO Date:   October 21, 2009
MEDIVATION PROSTATE THERAPEUTICS, INC. By  

 /s/ C. Patrick Machado

Name:   C. Patrick Machado Title:   CFO Date:   October 21, 2009

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

3.